Case 4:17-cv-00546-ALM-CMC Document 136-6 Filed 12/13/18 Page 1 of 29 PageID #:
                                  1542




                   EXHIBIT 6
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6  Filed 12/13/18
                                    Filed 07/29/18  Page 1Page
                                                          of 12 2PageID
                                                                  of 29 PageID
                                                                         #: 1191#:
                                   1543



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 VIRTUAL CHART SOLUTIONS I, INC.,

      Plaintiff,
      v.                                                 CIVIL ACTION NO.: 4:17-cv-546
                                                           JURY TRIAL DEMANDED
 BRIAN LEE MEREDITH, ET AL.,

     Defendants.



                    PARTIALLY UNOPPOSED MOTION FOR
               ENTRY OF SECOND AMENDED SCHEDULING ORDER

        Plaintiff Virtual Chart Solutions I, Inc. (“VCSI” or “Plaintiff”) files this Motion for

 Entry of Second Amended Scheduling Order. The Second Amended Scheduling Order

 addresses the need to modify the expert deadlines to give Plaintiff sufficient time to receive

 (or compel, if necessary), MRI Centers of Texas, LLC’s (“MCT”) code and business

 revenues for expert analysis. Currently, trial is set for March 2019—leaving ample time

 for the amendments in the schedule without threatening the trial date.

        Defendants Brian Lee Meredith, Tracie Dawn Davis, Virtual Chart Network, LLC;

 virtualasc.com (d.b.a. myPIcase.com); Virtual Chart Solutions, LLC; Lone Star VCS, LLC

 (together the “Meredith Defendants”) (represented by Decker Cammack and Clyde

 Siebman), and Defendants Surgical Notes, Inc.; Surgical Notes MDP, LP; Surgical Notes

 GP, LLC; Surgical Notes RCM, LLC; and (collectively “Surgical Notes Defendants”),

 (also represented by Decker Cammack and Clyde Siebman), have agreed and do not oppose

 this Motion on behalf of their clients. MRI Centers of Texas, LLC, represented by James



 Partially Unopposed Motion for Entry of Second Amended Scheduling Order                 Page 1
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6  Filed 12/13/18
                                    Filed 07/29/18  Page 2Page
                                                          of 12 3PageID
                                                                  of 29 PageID
                                                                         #: 1192#:
                                   1544



 Stanton and Jennifer Richards, has lodged the sole opposition hereto.

        This Motion is necessitated by the fact that Defendants’ productions of documents

 critical to two avenues of expert testimony—their code (liability) and their revenues

 (damages and royalty calculation)—were held up for months pending entry of a protective

 order which was negotiated starting in March 2018 by the parties. The Court entered the

 Protective Order in this case on May 16, 2018. Plaintiff’s deadline to designate experts in

 this case was June 1, 2018, just two weeks after the Protective Order was entered. There

 was no way Plaintiff would be able to meet that deadline, and all parties knew it.

        Furthermore, no documents were produced by any of the Defendants in the

 intervening weeks between the Protective Order being entered and Plaintiff’s deadline, nor

 could a motion to compel be filed and heard in that time even had Plaintiff been aware of

 the need to do so (i.e., of the impending intransigence of one party) at the time.

        Documents have been repeatedly requested without progress, and without even a

 semblance of a reasonable basis for objecting to their production, or the delay thereof.

 While the Meredith and Surgical Notes Defendants have produced their documents in the

 last several weeks, MCT has not produced their source code or their revenues—even today.

 Yet, they have the temerity to oppose moving the schedule, even a little bit, on the false-

 premise that they would be prejudiced by a brief delay which is of their own manufacture.

        Furthermore, in the June 1, 2018 timeframe, lead counsel for Plaintiff, Ron Burns,

 withdrew from the undersigned law firm and withdrew from the case at a time when the

 undersigned was preparing for trial in state court in Dallas. This effective change in lead

 counsel provides an independent basis to afford relief.


 Partially Unopposed Motion for Entry of Second Amended Scheduling Order              Page 2
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6  Filed 12/13/18
                                    Filed 07/29/18  Page 3Page
                                                          of 12 4PageID
                                                                  of 29 PageID
                                                                         #: 1193#:
                                   1545



        For the foregoing reason, good cause exists to enter the Second Amended

 Scheduling Order.

                                                 II.

                            ARGUMENTS AND AUTHORITIES

        Rule 16(b) of the Federal Rules of Civil Procedure authorizes the district court to

 control and pretrial discovery though a scheduling order. FED. R. CIV. P. 16(b). Under

 Rule 16(b)(4) a scheduling order may be modified for good cause and with the judge’s

 consent. See FED. R. CIV. P. 16(b) Advisory Committee Note (trial court may modify

 scheduling order for good cause); see also Diaz v. Con-Way Truckload, Inc., 279 F.R.D.

 412, 422 (S.D. Tex. 2012); Bettes v. Stonewall Ins. Co., 480 F.2d 92, 93-94 (5th Cir. 1973)

 (“A pre-trial order, while not to be lightly set aside, should be modified if that action is

 necessary to prevent manifest injustice.”). The Fifth Circuit has explained a party seeking

 relief may, for instance, show that the deadlines could not reasonably have been met despite

 the diligence of the party needing the extension. See S&W Enters v. Southtrust Bank of

 Ala., 315 F.3d 533, 535 (5th Cir. 2003).

                                                  A.

               PLAINTIFF COULD NOT HAVE MET THE EXPERT
            DEADLINES DESPITE ITS OWN REASONABLE DILIGENCE

        A modification of the Scheduling Order is justified in this case by the fact that,

 despite diligent pursuit by Plaintiff, its investigation of the facts was stymied through no

 fault of its own.




 Partially Unopposed Motion for Entry of Second Amended Scheduling Order               Page 3
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6  Filed 12/13/18
                                    Filed 07/29/18  Page 4Page
                                                          of 12 5PageID
                                                                  of 29 PageID
                                                                         #: 1194#:
                                   1546



            First, this is Plaintiff’s first request of this nature—it has never before solely sought

 an opposed Order from this Court extending the discovery deadline in this case. The parties

 together have previously sought an agreed-upon Amended Scheduling Order which was

 entered on April 12, 2018.

            Second, Plaintiff has diligently pursued discovery from Defendants. Plaintiff served

 document request on MCT on January 5, 2018.1 On February 16, 2018, Defendant, MCT

 responded, in part, to Plaintiff’s document request by objecting to the requests on the

 grounds that they sought protected confidential information.2 The parties negotiated the

 terms of the protective order from March until May, and the Court entered a Protective

 Order on May 16, 2018.3 On June 26, 2018, counsel for the Plaintiff emailed all counsel

 for the Defendants explaining that a new schedule was needed, circulated the proposed

 schedule, and explained that “for this schedule to work, we need all documents by July 13,

 2018.”4 No response was forthcoming to this email from MCT. It was re-forwarded to

 MCT counsel on July 13, 2018, again, to no immediate avail.5

            Third, despite having a Protective Order to protect its confidential non-public

 information, Defendant MCT has NOT produced the documents it withheld from

 production.6 To wit, Defendant MCT has not yet turned over relevant discovery materials



   1
       Decl. of M. Sbaiti ¶ 2 (Exhibit A).
   2
       Decl. of M. Sbaiti ¶ 3 (Exhibit. A).
   3
       Decl. of M. Sbaiti ¶ 4 (Exhibit A).
   4
       Decl. of M. Sbaiti ¶ 5 (Exhibit A and attachments thereto).
   5
       Decl. of M. Sbaiti ¶ 7 (Exhibits A and attachments thereto).
   6
       Decl. of M. Sbaiti ¶¶ 7-8 (Exhibit A).



 Partially Unopposed Motion for Entry of Second Amended Scheduling Order                       Page 4
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6  Filed 12/13/18
                                    Filed 07/29/18  Page 5Page
                                                          of 12 6PageID
                                                                  of 29 PageID
                                                                         #: 1195#:
                                   1547



 relating to at least: MCT’s Appointment Request; Referral Portal; Pac Portal; digital

 acquisition, storage and transmission system; patient chart and file system; and Ram-Soft

 based systems—all such documents needed by Plaintiff for disclosure of expert testimony

 pursuant to Fed. R. Civ. P. 26(a)(2) and Local Rule CV-26(b).7 Hence, not only was

 Plaintiff was unable to meet the June 1, 2018 deadline through no fault of its own, it could

 not meet the deadline despite its own diligence.8

            It is well established that a party may not take undue advantage of another’s

 requested extension where the request is occasioned by that party’s failure to meet its

 discovery obligations. See Rooney v. Ezcorp, Inc., No. A-15-CA-00608-SS, 2018 U.S.

 Dist. LEXIS 125421, at *11 (W.D. Tex. 2018) (holding that documents produced three

 weeks before deadline provided sufficient justification under Rule 16 to amend schedule);

 Hudson v. L&W Supply Corp., No. H-08-2471, 2009 U.S. Dist. LEXIS 139778, at *14-15

 (S.D. Tex. 2009) (holding that evidence produced after scheduling order deadline passed

 met Rule 16(b)’s good standard to amend the scheduling order for amending pleadings and

 extending discovery); United States v. Approximately $7,400 in United States Currency,

 274 F.R.D. 646, 648 (E.D. Wis. 2011) (holding that delay in the production of discoverable

 materials establishes good cause for extension of deadlines set by the Court’s scheduling

 order).




   7
       Decl. of M. Sbaiti ¶ 8 (Exhibit A).
   8
       Decl. of M. Sbaiti ¶¶ 2-10 (Exhibit A)..



 Partially Unopposed Motion for Entry of Second Amended Scheduling Order               Page 5
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6  Filed 12/13/18
                                    Filed 07/29/18  Page 6Page
                                                          of 12 7PageID
                                                                  of 29 PageID
                                                                         #: 1196#:
                                   1548



        Furthermore, the failure to meet the deadline here constitutes both “good cause” and

 “excusable neglect.” See Fed. R. Civ. P. 6(b) and 16(b). A Court should move a deadline

 where, as here: (1) the danger of prejudice to the nonmovant is not great, (2) the

 proceedings will not be delayed or adversely impacted, (3) the movant has a reasonable

 basis for the delay, and (4) the movant acted in good faith. See Pioneer Inv. Servs. v.

 Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 391-92 (1993).

        As the Fifth Circuit has explained, “Pioneer's "excusable neglect" standard "is at

 bottom an equitable one, taking account of all of the relevant circumstances surrounding

 the party's omission. These include...the danger of prejudice to the [non-moving party], the

 length of the delay and its potential impact on judicial proceedings, the reason for the delay,

 including whether it was within the reasonable control of the movant, and whether the

 movant acted in good faith.” As the Court noted, good cause and excusable neglect are not

 limited to circumstances where a deadline was missed due to circumstances beyond one’s

 control. 507 U.S. at 395.

        The discovery that Plaintiff has not been able to obtain certainly will dictate the

 experts that need to be hired and will influence the opinions of such experts. See Rangel

 v. Gonzalez Mascorro, 274 F.R.D. 585, 597 (S.D. Tex. 2011) (finding good cause existed

 for extending pretrial discovery deadlines where defendants recently discovered

 information might influence whether defendants needed to hire a particular type of expert).

        Thus, Plaintiff has diligently pursued discovery in this case and could not satisfy the

 deadlines in the scheduling order through no fault of its own. Plaintiff still has not yet been

 provided with complete discovery that has been requested from Defendant MCT.


 Partially Unopposed Motion for Entry of Second Amended Scheduling Order                  Page 6
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6  Filed 12/13/18
                                    Filed 07/29/18  Page 7Page
                                                          of 12 8PageID
                                                                  of 29 PageID
                                                                         #: 1197#:
                                   1549



              MCT will likely contend that Plaintiff was not diligent because Plaintiff did not

 move to compel the discovery sufficiently ahead of time. This is a shocking position. For

 one thing, Plaintiff should not have to move to compel documents that MCT was obligated

 to produce in the first instance. Further, MCT was well aware (as was Plaintiff) that this

 Court was unlikely to grant a motion to compel, even if it was filed, without a protective

 order in place (that is, if MCT’s confidentiality objections were bona fide).9 MCT knows

 fully well that had Plaintiff moved to compel—even the day after the protective order was

 entered (which, why would it without some indication that MCT would refuse to produce

 documents)—that the Court would have heard the motion in time, much less granted it.10

 There is no plausible way.

              Thus, MCT’s contention that Plaintiff should have moved to compel earlier rings

 hollow. And although, perhaps, Plaintiff could have filed the present Motion earlier, it was

 not aware it would need to, given that all parties were involved in the negotiation of the

 protective order and aware of the timeline expiring while it was being negotiated. Not to

 mention, MCT would be in no worse a position than as it is today had this Motion been

 filed earlier. Nothing would be different.




   9
       Id. at ¶ 11.
   10
        Id.



 Partially Unopposed Motion for Entry of Second Amended Scheduling Order                 Page 7
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6  Filed 12/13/18
                                    Filed 07/29/18  Page 8Page
                                                          of 12 9PageID
                                                                  of 29 PageID
                                                                         #: 1198#:
                                   1550



                                                   B.

         PLAINTIFF WILL BE SUBSTANTIALLY PREJUDICED
   WITHOUT AMPLE TIME TO COMPLETE DISCOVERY IN THIS MATTER

              While MCT cannot colorably contend—with unclean hands no less—that there is

 anything Plaintiff could have done to meet the deadline or that its efforts were unreasonable

 given the circumstances, Plaintiff stands to suffer prejudice. Plaintiff needs the extension

 of the deadlines in order to avoid the palpable prejudice it will suffer if sufficient time is

 not allowed. Discovery deadlines have passed, and others are fast approaching.

              Plaintiff requires discovery from MCT and possibly third-parties that is essential to

 its case but which it is unlikely to meet under the current deadlines.11

              Again, Plaintiff has attempted to obtain from Defendant MCT development, design,

 release, operation, and/or revision of the systems.12 No such documents have been

 produced to Plaintiff. If Defendant MCT continues to fail to comply with its obligations

 to produce documents, Plaintiff will be compelled to file a motion to compel.13

              The following is just a sample of the information and material that Plaintiff needs

 which has not yet been provided by Defendant MCT:

        • Request for Production No. 30: All Documents concerning the development,
          design, release, operation, or revision of MCT’s “Appointment Request” website
          feature—for the period of time from January 1, 2011 to the present;

        • Request for Production No. 31: All Documents concerning the development,
          design, release, operation, or revision of MCT’s “Referral Portal” website feature—
          for the period of time from January 1, 2011 to the present;

   11
        Id. at ¶¶ 8-9.
   12
        Id.
   13
        Id., and at ¶ 11.



 Partially Unopposed Motion for Entry of Second Amended Scheduling Order                     Page 8
Case
 Case4:17-cv-00546-ALM-CMC Document
      4:17-cv-00546-ALM Document 120 136-6   Filed 12/13/18
                                      Filed 07/29/18   Page 9Page
                                                              of 1210 of 29 PageID
                                                                    PageID  #: 1199#:
                                    1551



         • Request for Production No. 32: All Documents concerning the development,
           design, release, operation, or revision of MCT’s “Pac Portal” website feature—for
           the period of time from January 1, 2011 to the present;

         • Request for Production No. 33: All Documents concerning the development,
           design, release, operation, or revision of your digital image acquisition, storage and
           transmission systems—for the period of time from January 1, 2011 to the present;

         • Request for Production No. 34: All Documents concerning the development,
           design, release, operation, or revision of your patient chart or file systems—for the
           period of time from January 1, 2011 to the present;

         • Request for Production No. 35: All Documents concerning the development,
           design, release, operation, revision of your RamSoft-based systems---for the period
           of time from January 1, 2011 to the present.14

             These documents are necessary for expert analysis of the allegations that the

  software violates Plaintiff’s copyrights and of Plaintiff’s damages under the law. Without

  them, and through no fault of Plaintiff, Plaintiff could not have met the deadline. Plaintiff

  reasonably believes that the additional time proposed in the proposed Second Amended

  Scheduling Order will be adequate to complete discovery and prepare for trial.15

                                                          C.

     SUBSTITION OF COUNSEL PROVIDES INDEPENDENT JUSTIFICATION

             Ron Burns was working on this matter as lead counsel from the onset of this

  litigation on behalf of Plaintiff. Mr. Burns abruptly left Sbaiti & Company PLLC in early

  June, 2018.16 Given the complexity of the case, new lead counsel needed time to become




    14
         Decl. of M. Sbaiti ¶ 8 (Exhibit A).
    15
         Proposed Amended Scheduling Order (Exhibit B).
    16
         Decl. of M. Sbaiti ¶ 8 (Exhibit A)..



  Partially Unopposed Motion for Entry of Second Amended Scheduling Order                  Page 9
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6   Filed 12/13/18
                                     Filed 07/29/18        Page
                                                     Page 10 of 1211PageID
                                                                     of 29 PageID
                                                                            #: 1200#:
                                    1552



  familiar with the factual and legal issues involved in order to satisfy numerous pretrial

  deadlines and to adequately prepare for trial.17

            Therefore, one cannot say that the time lead counsel spent to get up to speed was

  unreasonable or delayed unreasonably—especially where the new schedule was circulated

  in June and it took weeks before a definitive “no” was provided. Accord Rooney, 2018 U.S.

  Dist. LEXIS 125421, at *11-12 (delay of counsel excused where counsel was diligent in

  working through the discovery issues, justifying amendment).

                                                   D.

                                NO PREJUDICE WILL INURE TO MCT

            Although Defendant MCT may object, they are unable to demonstrate any prejudice

  that will result from such a short continuance in the proceedings—especially where it does

  not require the trial to be moved. Notably, ALL DEFENDANTS but one have agreed to

  the Second Amended Scheduling Order. How can it be that all other Defendants will not

  be prejudiced but one—the one who has not completed their discovery obligations?

            While Defendant MCT may contend that the delay itself is prejudicial, they have

  had notice of it for some time, and they are the cause of it. Furthermore, the delay is de

  minimis.

            Given that Defendant MCT has not produced significant portions of documents and

  are required to do so, it appears Defendant MCT stands to benefit just as much as Plaintiff

  from the Second Amended Scheduling Order.



   17
        Decl. of M. Sbaiti ¶ 5 (Exhibit A).


  Partially Unopposed Motion for Entry of Second Amended Scheduling Order             Page 10
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6   Filed 12/13/18
                                     Filed 07/29/18        Page
                                                     Page 11 of 1212PageID
                                                                     of 29 PageID
                                                                            #: 1201#:
                                    1553



                                                  III.

                                          CONCLUSION

         No continuance of the trial date has been requested in this case, and this Motion is

  not made solely for the purpose of delay or inconvenience, but so that justice may be done.

  For the reasons stated, Plaintiff will be greatly prejudiced if an Amended Scheduling Order

  is not issued to permit the necessary time to conduct discovery and for new counsel to

  familiarize himself with the law and facts involved in this case. All the Defendants but one

  have agreed to this schedule—therefore, any claim of prejudice by the only opponent is

  flimsy as best and disingenuous at worst.

  Dated: July 29, 2018                                   Respectfully submitted,

                                                         SBAITI & COMPANY PLLC

                                                         /s/ Mazin A. Sbaiti
                                                         Mazin A. Sbaiti
                                                         TX Bar No. 24058096
                                                         Daniel F. Perez
                                                         TX Bar No. 15776380
                                                         1201 Elm Street - Suite 4010
                                                         Dallas, Texas 75270
                                                         T: (214) 432-2899
                                                         F: (214) 853-4367
                                                         MAS@Sbaitilaw.com
                                                         dan@pereziplaw.com

                                                         Counsel for Plaintiff




  Partially Unopposed Motion for Entry of Second Amended Scheduling Order               Page 11
Case
Case4:17-cv-00546-ALM-CMC  Document
     4:17-cv-00546-ALM Document 120 136-6   Filed 12/13/18
                                     Filed 07/29/18        Page
                                                     Page 12 of 1213PageID
                                                                     of 29 PageID
                                                                            #: 1202#:
                                    1554



                              CERTIFICATE OF CONFERENCE

         I, the undersigned, certify that Decker Cammack, Counsel for Defendants Brian Lee
  Meredith and Surgical Notes et al, and Counsel for Plaintiff have conducted a conference
  on the proposed Second Amended Scheduling Order. Mr. Cammack and Mr. Seibman do
  not oppose this Motion. In contrast, Counsel for Defendant MCT and Counsel of Plaintiff
  personally conducted a conference at which there was a substantive discussion of the items
  presented to the Court in this Motion, and despite best efforts, the counsel have not been
  able to resolve those matters presented.

         Certified to the 29th day of July, 2018.


                                                        /s/ Mazin A. Sbaiti
                                                        Mazin A. Sbaiti



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served
  in accordance with the Fed. R. Civ. P. and the Court’s ECF on all counsel of record on July
  29, 2018.


                                                        /s/Mazin A. Sbaiti
                                                        Mazin A. Sbaiti




  Partially Unopposed Motion for Entry of Second Amended Scheduling Order             Page 12
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-1136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             1 of 514PageID
                                                                      of 29 PageID
                                                                             #: 1203#:
                                     1555




            EXHIBIT A
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-1136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             2 of 515PageID
                                                                      of 29 PageID
                                                                             #: 1204#:
                                     1556



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  VIRTUAL CHART SOLUTIONS I, INC.,

       Plaintiff,

       v.                                                CIVIL ACTION NO.: 4:17-cv-546
                                                           JURY TRIAL DEMANDED
  BRIAN LEE MEREDITH, ET AL.,

      Defendants.



                         DECLARATION OF MAZIN A. SBAITI, ESQ.

          I, the undersigned, make this Declaration to the best of my personal knowledge, and

  do so under penalty of perjury.

          1.        I am currently lead counsel for the Plaintiff in the above-styled lawsuit. From

  the start of this lawsuit until June 11, 2018, the lead counsel role was served by Ron Burns,

  a lawyer in our law firm. I was informed of his departure on or about June 1, 2018, and that

  same would be effective June 11, 2018.

          2.        According to our records, Plaintiff served discovery on MCT on January 5,

  2018.

          3.        Plaintiff was served objections to discovery on February 16, 2018, which

  largely consisted of claims of confidentiality and the need for a protective order.

          4.        Drafts of the protective order were circulated and negotiated between the

  parties from March until early May, and the Court entered the Protective Order in this case

  on May 16, 2018.



  Declaration of Mazin A. Sbaiti                                                            Page 1
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-1136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             3 of 516PageID
                                                                      of 29 PageID
                                                                             #: 1205#:
                                     1557



         5.      It took some time for our firm to catch up to where Mr. Burns was on his

  matters, and on June 26, 2018, Kevin Colquitt of our firm circulated a proposed Amended

  Scheduling Order, noting that for the schedule to work, we would need documents by July

  13, 2018. A true and correct copy of this email is attached hereto as Exhibit A-1. We have

  not received any response to our email.

         6.      Defendants Meredith and Surgical Notes produced much of their documents

  and made their source code available for inspection but MCT did not and still has not.

         7.      On July 13, 2018, we recirculated the proposed Amended Scheduling Order

  and the June 26, 2018 email to MCT’s counsel, and again no response was received. A true

  and correct copy of this email is attached hereto as Exhibit A-2. At this time, they had not

  produced the documents they had been withholding.

         8.      To this day, we do not have several categories of documents necessary for

  our experts to opine on liability and damages. For example, we are missing the following

  documents responsive to these requests:

              • Request for Production No. 30: All Documents concerning the development,
                design, release, operation, or revision of MCT’s “Appointment Request”
                website feature—for the period of time from January 1, 2011 to the present;

              • Request for Production No. 31: All Documents concerning the development,
                design, release, operation, or revision of MCT’s “Referral Portal” website
                feature—for the period of time from January 1, 2011 to the present;

              • Request for Production No. 32: All Documents concerning the development,
                design, release, operation, or revision of MCT’s “Pac Portal” website
                feature—for the period of time from January 1, 2011 to the present;

              • Request for Production No. 33: All Documents concerning the development,
                design, release, operation, or revision of your digital image acquisition,


  Declaration of Mazin A. Sbaiti                                                       Page 2
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-1136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             4 of 517PageID
                                                                      of 29 PageID
                                                                             #: 1206#:
                                     1558



                  storage and transmission systems—for the period of time from January 1,
                  2011 to the present;

               • Request for Production No. 34: All Documents concerning the development,
                 design, release, operation, or revision of your patient chart or file systems—
                 for the period of time from January 1, 2011 to the present;

               • Request for Production No. 35: All Documents concerning the development,
                 design, release, operation, revision of your RamSoft-based systems---for the
                 period of time from January 1, 2011 to the present;

  These documents are necessary for us to comply with our duties under the Rules and to

  designate experts.

         9.       For obvious reasons, we would be severely prejudiced if the Court were not

  to allow Plaintiff to prepare and submit expert testimony. It would be tantamount to a death

  penalty sanction.

         10.      We see no prejudice that would inure to MCT by the brief postponement in

  the schedule. The Second Amended Scheduling Order sets forth that expert discovery will

  be completed by November 16, 2018, four months before trial. Furthermore, all Defendants

  but one have agreed to it.

         11.      I do not see how we could have complied with the deadline under any

  circumstance. The Court does not typically compel documents overruling confidentiality

  or trade secret objections, such as those interposed by MCT. Moreover, the Court entered

  the Protective Order on May 16, 2018, two weeks before our expert deadline. None of us

  had any idea that MCT would choose not to produce its documents despite there being a

  protective order in place. This is especially so given that MCT had produced other

  documents to us seemingly evincing a willingness to produce in good faith and in a timely


  Declaration of Mazin A. Sbaiti                                                        Page 3
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-1136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             5 of 518PageID
                                                                      of 29 PageID
                                                                             #: 1207#:
                                     1559



  manner. Even if we did have notice on May 16, 2018 that a motion to compel was

  necessary, and we had filed a motion to compel on May 17, 2018, we would not have

  obtained a ruling (in all likelihood) prior to the expiration of the deadline. Therefore, there

  was no practicable way for us to comply with the Court’s deadline at that time.

         I declare that the foregoing is true and correct to the best of my personal knowledge

  under penalty of perjury.



  Dated: July 29, 2018                               /s/ Mazin A. Sbaiti
                                                     Mazin A. Sbaiti




  Declaration of Mazin A. Sbaiti                                                          Page 4
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-2136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             1 of 319PageID
                                                                      of 29 PageID
                                                                             #: 1208#:
                                     1560




        EXHIBIT A-1
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-2136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             2 of 320PageID
                                                                      of 29 PageID
                                                                             #: 1209#:
                                     1561
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-2136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             3 of 321PageID
                                                                      of 29 PageID
                                                                             #: 1210#:
                                     1562
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-3136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             1 of 222PageID
                                                                      of 29 PageID
                                                                             #: 1211#:
                                     1563




        EXHIBIT A-2
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-3136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             2 of 223PageID
                                                                      of 29 PageID
                                                                             #: 1212#:
                                     1564
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-4136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             1 of 624PageID
                                                                      of 29 PageID
                                                                             #: 1213#:
                                     1565




            EXHIBIT B
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-4136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             2 of 625PageID
                                                                      of 29 PageID
                                                                             #: 1214#:
                                     1566


                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

  VIRTUAL CHART SOLUTIONS I, INC.,

         Plaintiff,

         v.                                                               CIVIL ACTION NO.: 4:17-CV-546
                                                                          Judge Mazzant
  BRIAN LEE MEREDITH, et al.,

       Defendants.


                               SECOND AMENDED SCHEDULING ORDER

          The Court, after considering Plaintiff’s Partially Unopposed Motion to Amend Current
  Scheduling Order, finds good cause for entering the Amended Scheduling Order. The Court enters
  this case-specific order which hereafter controls disposition of this action, pending further order
  of the Court. The following actions shall be completed by the date indicated.1

                                                      DEADLINES

  September 7, 2018                     Plaintiff’s disclosure of expert testimony pursuant to Fed. R. Civ.
                                        P. 26(a)(2) and Local Rule CV-26(b).

  September 14, 2018                    Deadline for Plaintiff to file amended pleadings. (A motion for
                                        leave to amend is required.)

  October 12, 2018                      Defendant’s disclosure of expert testimony pursuant to Fed. R.
                                        Civ. P. 26(a)(2) and Local Rule CV-26(b).

                                        Deadline for Defendant’s final amended pleadings. (A motion for
                                        leave to amend is required.)

  6 weeks after disclosure              Deadline to object to any other party’s expert witnesses. Objection
  of an expert is made                  shall be made by a motion to strike or limit expert testimony and
                                        shall be accompanied by a copy of the expert’s report in order to
                                        provide the court with all the information necessary to make a
                                        ruling on any objection.


  1
    If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Fed. R. Civ. P. 6, the effective date is the
  first federal court business day following the deadline imposed.
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-4136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             3 of 626PageID
                                                                      of 29 PageID
                                                                             #: 1215#:
                                     1567


  October 26, 2018                     Deadline for motions to dismiss, motions for summary judgment,
                                       or other dispositive motions.


  November 16, 2018                    All discovery shall be commenced in time to be completed by this
                                       date.

                                       Finalized privilege log for each party shall be served upon all other
                                       parties.

  November 30, 2018                    Deadline to submit any discovery disputes, including assertions of
                                       privilege, to the Court.

  January 25, 2019                     Mediation deadline.

  February 1, 2019                     Notice of intent to offer certified records

  February 1, 2019                     Counsel and unrepresented parties are each responsible for
                                       contacting opposing counsel and unrepresented parties to
                                       determine how they will prepare the Joint Final Pretrial Order (See
                                       www.txed.uscourts.gov) and Joint Proposed Jury Instructions and
                                       Verdict Form.

  February 8, 2019                     Video Deposition Designation due. Each party who proposes to
                                       offer a deposition by video shall serve on all other parties a
                                       disclosure identifying the line and page numbers to be offered. All
                                       other parties will have seven calendar days to serve a response
                                       with any objections and requesting cross-examination line and
                                       page numbers to be included. Counsel must consult on any
                                       objections and only those which cannot be resolved shall be
                                       presented to the court. The party who filed the initial Video
                                       Deposition Designation is responsible for preparation of the final
                                       edited video in accordance with all parties’ designations and the
                                       Court’s rulings on objections.

  February 13, 2019                    Motions in limine due.
                                       File Joint Final Pretrial Order. (See www.txed.uscourts.gov).

  March 1, 2019                        Response to motions in limine due.2
  2
   This is not an invitation or requirement to file written responses. Most motions in limine can be decided without a
  written response. But, if there is particularly difficult or novel issue, the Court needs some time to review the matter.
  To save time and space respond only to items objected to. All others will be considered to be agreed. Opposing

                                                             [2]
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-4136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             4 of 627PageID
                                                                      of 29 PageID
                                                                             #: 1216#:
                                     1568


                                       File objections to witnesses, deposition extracts, and exhibits, listed
                                       in pre-trial order.3 (This does not extend the deadline to object to
                                       expert witnesses). (Provide the exhibit objected to in the motion or
                                       response). If numerous objections are filed the court may set a
                                       hearing prior to docket call.

                                       File Proposed Jury Instructions/Form of Verdict (or Proposed
                                       Findings of Fact and Conclusions of Law).

  Date will be set by court.           If numerous objections are filed the court may set a hearing
  Usually within 10 days               to consider all pending motions and objections.
  of the Final Pretrial
  Conference.

  March 15, 2019                       Final Pretrial Conference at 9:00 a.m. at the Paul Brown United
                                       States Courthouse located at 101 East Pecan Street in Sherman,
                                       Texas. Date parties should be prepared to try case.

  March 18-29, 2019                    10:00 a.m. Jury Selection and Trial at the Paul Brown United
                                       States Courthouse located at 101 East Pecan Street in Sherman,
                                       Texas.

                                             SCOPE OF DISCOVERY

          Modification. Taking into account the needs of the case, the amount in controversy, the
  parties’ resources, the importance of the issues at stake in the litigation, and the importance of the
  proposed discovery in resolving the issues, the Court modifies the parameters of discovery in the
  following respects. See Fed. R. Civ. P. 26(b)(2).

         Disclosure. The parties are reminded of the requirement, set out in this court’s Initial Order
  Governing Proceedings, to have already disclosed, without awaiting a discovery request,
  information in addition to that required by Fed. R. Civ. P. 26, including names of persons likely to
  have, and documents containing, information “relevant to the claim or defense of any party.”

         If there are any questions about whether information is “relevant to the claim or defense of
  any party” review Local Rule CV-26(d). A party that fails to timely disclose any of the

  counsel shall confer in an attempt to resolve any dispute over the motions in limine within five calendar days of the
  filing of any response. The parties shall notify the court of all the issues which are resolved.
  3
    Within five calendar days after the filing of any objections, opposing counsel shall confer to determine whether
  objections can be resolved without a court ruling. The parties shall notify the court of all issues which are resolved.
  The court needs a copy of the exhibit or the pertinent deposition pages to rule on the objection.

                                                             [3]
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-4136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             5 of 628PageID
                                                                      of 29 PageID
                                                                             #: 1217#:
                                     1569


  information required to be disclosed by order of this court or by the Federal Rules of Procedure,
  will not, unless such failure is harmless, be permitted to use such evidence at trial, hearing or in
  support of a motion.

          Electronic Discovery. Electronically stored information will be produced in hard copy form
  or multi-page TIFF format, unless the parties agree otherwise. The parties are excused from the
  pretrial disclosure requirements set forth in Federal Rule of Civil Procedure 26(a)(3), as such
  disclosure is cumulative of this court’s pre-trial order procedures.

                                       DISCOVERY DISPUTES

           In the event the parties encounter a discovery dispute, no motions to compel may be filed
  until after the parties fulfill the “meet and confer” requirement imposed by this Court’s Local Rule
  CV-7(h). If the parties are unable to resolve the dispute without court intervention, the parties must
  then call the Court’s chambers to schedule a telephone conference regarding the subject matter of
  the dispute prior to filing any motion to compel. After reviewing the dispute, the Court will resolve
  the dispute, order the parties to file an appropriate motion, or direct the parties to call the discovery
  hotline.

         A magistrate judge is available during business hours to immediately hear discovery
  disputes and to enforce provisions of the rules. The hotline number is (903) 590-1198. See Local
  Rule CV-26(e).
                                           RESOURCES

          The Eastern District of Texas website (http://www.txed.uscourts.gov) contains information
  about Electronic filing, which is mandatory, Local Rules, telephone numbers, general orders,
  frequently requested cases, the Eastern District fee schedule, and other information. The electronic
  filing HelpLine is 1-866-251-7534.

                                             COMPLIANCE

          A party is not excused from the requirements of this scheduling order by virtue of the fact
  that dispositive motions are pending, the party has not completed its investigation, the party
  challenges the sufficiency of the opposing party’s disclosure or because another party has failed to
  comply with this order or the rules.

         Failure to comply with relevant provisions of the Local Rules, the Federal Rules of Civil
  Procedure or this order may result in the exclusion of evidence at trial, the imposition of sanctions
  by the Court, or both. If a fellow member of the Bar makes a just request for



                                                     [4]
Case
 Case4:17-cv-00546-ALM-CMC  Document
      4:17-cv-00546-ALM Document 120-4136-6
                                        FiledFiled 12/13/18
                                              07/29/18  PagePage
                                                             6 of 629PageID
                                                                      of 29 PageID
                                                                             #: 1218#:
                                     1570


  cooperation or seeks scheduling accommodation, a lawyer will not arbitrarily or unreasonably
  withhold consent.

        However, the Court is not bound to accept agreements of counsel to extend deadlines
  imposed by rule or court order. See Local Rule AT-3(j).

                                               TRIAL

          The deadlines for pre-trial matters, such as exchanging exhibits, and objections, are
  intended to reduce the need for trial objections, side-bar conferences, and repetitive presentation
  of evidentiary predicates for clearly admissible evidence. Counsel should be familiar with the
  evidence display system available in the courtroom. Copies of exhibits which will be handed to
  witnesses should be placed in a three-ring binder, with an additional copy for the court. (To make
  it easy to direct the witness to the correct exhibit while on the stand, Plaintiff should use a dark
  colored binder such as black or dark blue. Defendant should use a light-colored binder such as
  white, red, or light blue.) Alternatively, if exhibits have been scanned and will be presented via a
  computer projection system, be sure there is a way for the court to view or read them separately so
  as to be able to understand motions and objections.

         Counsel are responsible for informing their clients and witnesses about courtroom dress
  requirements and protocol, such as silencing pagers and phones, and not chewing gum, reading
  newspapers, or eating.

                                        OTHER MATTERS

  1.     Please note the amendments to the Local Rules regarding motion practice. If a document
         filed electronically exceeds ten pages in length, including attachments, a paper copy of the
         filed document must be sent contemporaneously to the undersigned’s chambers in
         Sherman. See Local Rule CV-5(a)(9). Courtesy copies over twenty pages long should be
         bound to the left, and voluminous exhibits should be separated by dividers.

  2.     If necessary, the parties should notify the court if assistance is needed in selecting a
         mediator.

  3.     Any reply or sur-reply must be filed in accordance with Local Rule CV-6 and Local Rule
         CV-7(f). The parties are reminded that “[t]he court need not wait for the reply or sur- reply
         before ruling on the motion.” Local Rule CV-7(f) (emphasis added).



        SIGNED this ___ day of ______, 2018.


                                                  [5]
